

116 HR 7570 IH: To amend the Better Utilization of Investments Leading to Development Act of 2018 to facilitate increased equity investments under that Act.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7570IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Yoho (for himself and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Better Utilization of Investments Leading to Development Act of 2018 to facilitate increased equity investments under that Act.1.Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018(a)Applicability of Federal Credit Reform Act of 1990Section 1421(c) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621(c)) is amended by adding at the end the following:(7)Applicability of Federal Credit Reform Act of 1990(A)In generalSubject to subparagraphs (B) and (C), support provided under paragraph (1) with respect to a project shall be considered to be a Federal credit program that is subject to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) for purposes of applying the requirements of such Act to such support.(B)Determination of cost(i)In generalFor purposes of section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5) et seq.) the cost of support provided under paragraph (1) with respect to a project shall be the net present value, at the time when funds are disbursed to provide the support, of the following estimated cash flows:(I)The purchase price of the support.(II)Dividends, redemptions, and other shareholder distributions during the term of the support.(III)Proceeds received upon a sale, redemption, or other liquidation of the support.(IV)Adjustments for risk of estimated losses, if any.(ii)Changes in terms includedThe estimated cash flows described in subclauses (I) through (IV) of clause (i) shall include the effects of changes in terms resulting from the exercise of options included in the agreement to provide the support.(C)Reestimate of costWhen the estimated cost of support provided under paragraph (1) with respect to a project made in a single fiscal year is reestimated in a subsequent year, the difference between the reestimated cost and the previous cost estimate shall be paid from the balances available in the Corporate Capital Account established under section 1434. .(b)Funding for Corporate Capital AccountSection 1434(b) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9634(b)) is amended—(1)in paragraph (5), by striking and at the end;(2)by redesignating paragraph (6) as paragraph (7); and(3)by inserting after paragraph (5) the following: (7)receipts of reestimated costs received pursuant to section 1421(c).. 